Citation Nr: 0423113	
Decision Date: 08/23/04    Archive Date: 09/01/04

DOCKET NO.  03-13 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran had qualifying active service from 
November 23, 1941, to September 30, 1943. 

2.  Entitlement to former prisoner-of-war (POW) status for 
Department of Veterans Affairs (VA) purposes.

3.  Entitlement to service connection for beriberi.

4.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to service connection for a gastrointestinal 
disability, to include peptic ulcer disease.

8.  Entitlement to an increased rating for scars of the left 
hemithorax and buttocks, currently evaluated as 10 percent 
disabling.

9.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

C. Dillon, Counsel


INTRODUCTION

The veteran served on active duty with a recognized guerilla 
unit from October 1943 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2001 and December 2002 
rating decisions issued by the Department of Veterans Affairs 
(VA) VA Regional Office (RO) in Manila, the Republic of the 
Philippines, that denied the above claims.

The issues of entitlement to an increased rating for scars 
and entitlement to a TDIU are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required.


FINDINGS OF FACT

1.  The veteran's recognized service does not include service 
from the period beginning November 23, 1941, to September 30, 
1943.

2.  The veteran's recognized service does not include status 
as a POW.

3.  The veteran does not currently suffer from beriberi or 
PTB.

4.  The veteran's arthritis, hypertension, and 
gastrointestinal disability did not have their onset during 
active service or within any prescribed presumptive period 
and did not result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The veteran had no service as a member of the Army of the 
United States, or the Philippine Commonwealth Army, including 
the recognized guerrillas, in the service of the United 
States Armed Forces, from November 23, 1941, to September 30, 
1943.  38 C.F.R. §§ 3.40, 3.41, 3.203 (2003).

2.  The veteran does not meet the legal criteria for 
recognition as a former POW for VA purposes.  38 U.S.C.A. 
§ 101(32) (West 2002); 38 C.F.R. § 3.1(y) (2003).

3.  The criteria for service connection for beriberi have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

4.  The criteria for service connection for pulmonary 
tuberculosis have not been met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2003). 

5.  The criteria for service connection for a 
gastrointestinal disability, to include peptic ulcer disease, 
have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

6.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).

7.  The criteria for service connection for arthritis have 
not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA has 
satisfied its duty to notify by means of letters from the RO 
to the veteran dated in May 2001 and November 2003.  The 
veteran was told of what was required to substantiate his 
claims for service connection and of his and VA's respective 
duties, and was asked to submit evidence and/or information 
to the RO.  

The May 2001 letter was mailed to the veteran prior to the 
initial RO adjudication of his claims; however, the November 
2003 letter was not.  Assuming for the sake of argument that 
pre-decision notice is required, any defect in this regard is 
harmless error.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  
The veteran has had ample time to provide information and 
evidence in support of his claims, and based on the 
information and evidence obtained after adequate notice was 
provided, there is simply no indication that disposition of 
the veteran's claims would have been different had he 
received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  For instance, the 
veteran's response to the November 2003 development letter 
failed to include information or evidence addressing the 
deficiencies in his pending service connection claims and 
merely repeated information and evidence of record pertaining 
to his claims of additional service and POW status.  Under 
the facts of this case, "the record has been fully 
developed."  Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  The available service records are in the claims 
file.  The veteran has not identified any outstanding records 
pertinent to the claims that VA must obtain.  In his January 
2004 response to the RO's development letter, he cited a 
medical facility that treated his hypertension and 
gastroenteritis for three days; however, he indicated that 
the facility would not release the treatment records.  VA 
need not attempt to obtain these records.  See, e.g., Counts 
v. Brown, 6 Vet. App.  473, 476 (1994).  Furthermore, 
certification of that brief treatment period is of record, 
and there is no indication that these recent treatment 
records would provide any competent evidence regarding the 
etiology of the veteran's hypertension or gastrointestinal 
disability.   

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, VA examination is not indicated for 
the issues of entitlement to service connection for beriberi 
or PTB because the evidentiary record does not contain 
competent evidence that the veteran currently suffers from 
these disabilities or persistent or recurrent symptoms of 
these disabilities.  See 38 C.F.R. § 3.159(c)(4)(A); see also 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran has offered 
no contentions that these disabilities currently exist, 
instead acknowledging as much by arguing that the lack of 
competent evidence of these current disabilities is due to 
the failure of the October 2000 VA examiner because he only 
examined the veteran's service-connected scar.  The 
regulation is clear, however, that a current disability must 
first be established before VA examination is warranted.  See 
38 C.F.R. § 3.159(c)(4)(A).  Accordingly, the requirements of 
the VCAA have been met by the RO to the extent necessary for 
these issues.

The competent evidence shows that arthritis, hypertension, 
and a gastrointestinal disability appear to have been 
diagnosed and/or treated in recent years, but VA examination 
or medical opinion is not indicated because the evidentiary 
record does not contain competent evidence indicating that 
the claimed disabilities or symptoms may be associated with 
an established event, injury, or disease in service.  As 
discussed below, there is no mention of these disabilities 
until many years after service.  See 38 C.F.R. 
§ 3.159(c)(4)(C); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003); Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


II.  Additional period of service and POW status

"Former prisoner of war" is a person who, while serving in 
the active military, naval or air service, was forcibly 
detained or interned in line of duty by an enemy Government 
or its agents, or a hostile force, during a period of war.  
38 U.S.C.A. § 101(32) and C.F.R. § 3.1(y).  The Public Laws 
to which the veteran links several of his claims essentially 
enumerate a number of diseases for which service connection 
may be granted based upon one's status as a former POW for 30 
days or more.  See Former POW Benefits Act of 1981, Pub. L. 
No. 97-37 (1981), Pub. L. No. 100-322 (1988); 38 U.S.C.A. 
§ 1112(b), 38 C.F.R. §§ 3.307, 3.309(c).

The veteran had active military service from October 1943 to 
June 1945 as a member of a recognized guerilla unit.  The 
service department has no record documenting that the veteran 
was a POW during that period of verified service, and the 
veteran does not allege that he was a POW during that period.

The veteran asserts that he has additional service from 
November 23, 1941, to September 30, 1943, that has yet to be 
certified, and that within this period of unverified service 
he was a POW from May 1942 to September 1943.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, may 
constitute recognized service in the armed forces of the 
United States for VA purposes.  38 C.F.R. §§ 3.40, 3.41 
(2003) (formerly 38 C.F.R. §§ 3.8 and 3.9, redesignated and 
amended at 66 Fed. Reg. 66767 (Dec. 27, 2001)). Such service, 
however, must be certified as qualifying by appropriate 
military authority.  38 C.F.R. § 3.203 (2002); see Quiban v. 
Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991); Dela Pena v. 
Derwinski, 2 Vet. App. 80 (1992).

In February 1952, the service department conducted a search 
of all available records and concluded that there was no 
evidence that the veteran served as a member of the Army of 
the United States or of the Philippine Scouts.  The service 
department completed a Form 632 in October 1953 in which it 
indicated that the veteran's only recognized service is his 
guerilla activity with "I" Company, 87th Infantry, from 
October 1, 1943, to June 23, 1945.

In support of these claims, the veteran has submitted several 
documents that he contends certify his additional period of 
service, and he essentially requests that VA accept these 
documents and reject the determination made by the service 
department.  For example, the record contains a January 2002 
certification of service from the Office of Adjutant General, 
Armed Forces of the Philippines, in which the veteran was 
reportedly inducted into service on November 21, 1941.  The 
Philippine government, however, has its own laws and 
regulations, which permit recognition of military service not 
recognized by the U.S. military.  The record also includes 
lay statements addressing the veteran's service dates, but 
these documents, like those created by the Philippine 
government, fail to satisfy the requirements of 38 C.F.R. 
§ 3.203 as acceptable proof of service, as they are not 
official documents of the appropriate U.S. service 
department.  Therefore, these documents may not be accepted 
by the Board as verification of service for the purpose of 
receiving VA benefits.

Although the veteran submitted additional documentation since 
the service department's verification of his qualifying 
service, none of the evidence he subsequently submitted 
reflects personal information different than that previously 
provided.  In fact, the Form 632 of record noted that the 
veteran also went by a different first name in service, but 
even this fact did not reveal an additional period of 
service.  Consequently, the record contains no additional 
evidence that would warrant a further request to the service 
department to verify or recertify additional military 
service.  Sarmiento v. Brown, 7 Vet. App. 80 (1994); Compare 
with Laruan v. West, 11 Vet. App. 80, 82 (1998) (observing 
that if there is reason to believe that information provided 
to service department was erroneous, e.g., misspelled name, 
VA may be required to resubmit request for information to 
service department).

The service department's findings do not establish the 
veteran had active service from November 1941 to September 
1943.  Likewise, the service department's findings show the 
veteran was not a POW during his verified period of active 
duty, and if the veteran was interned or detained in a POW 
encampment prior to October 1, 1943, as alleged, it was prior 
to his period of certified active service, such that he could 
not be considered a POW for that period.  See 38 C.F.R. 
§ 3.1(y).

As a final point of information, if an individual believes 
there is reason to dispute the report of the service 
department, the proper course for that claimant is to pursue 
such disagreement with the service department, not VA.  See 
Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).


III.  Beriberi and PTB

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2003).

To prevail on the issue of service connection for any 
particular disability, there must be medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999). The existence of a current disability is the 
cornerstone of a claim for VA disability compensation. See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The claims file is absent any post-service medical evidence 
pertaining to beriberi or PTB.  Therefore, there is no 
competent evidence that the veteran currently suffers from 
these disabilities, or residuals therefrom.  Neither the 
Board nor the veteran is competent to supplement the record 
with unsubstantiated medical conclusions. Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent evidence of a current beriberi or PTB 
disability, the Board concludes that the veteran does not 
currently suffer from these claimed disabilities.

The November 2003 development letter to the veteran 
specifically requested information and/or evidence 
establishing his current disabilities, but the submitted 
evidence did not include information or evidence that would 
assist in establishing current disabilities from beriberi or 
PTB.  "The duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The veteran has 
argued that these disabilities would have been established by 
a thorough VA examination.  As noted above, VA examination is 
only indicated after a current disability has been 
established.  See 38 C.F.R. § 3.159(c)(4)(A).    

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of-the-
doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).  The preponderance is against the veteran's claims, 
and they must be denied.


IV. Hypertension, arthritis, gastrointestinal disability

A July 2001 treatment certification of record shows the 
veteran was treated in June 2001 for hypertension and 
osteoarthritis.  A December 2003 treatment certification 
includes a diagnostic impression of acute gastroenteritis.  
Despite this evidence of current disability, the record does 
not contain evidence of in-service occurrence or aggravation 
of a disease or injury, and there is no probative medical 
evidence of a nexus between an in-service injury or disease 
and these current disabilities.

The limited service medical records pertain to treatment for 
a shell fragment wound the veteran received in June 1945, 
which has since been service connected.  The treatment 
records from that admission noted no abnormalities on 
physical examination other than those from the shrapnel 
wound.  The service department records, as well as the 
veteran's own statements in the years immediately following 
service, only make reference to the June 1945 shrapnel wound.  
In short, the service records are devoid of any orthopedic, 
gastrointestinal, or cardiovascular complaints or medical 
findings.   

The evidence of record shows the above-listed disabilities 
began many years after service.  The veteran was discharged 
in 1945, and the evidence references treatment no earlier 
than 2001 and 2003 for the claimed disabilities, a span of 
approximately 56 and 58 years, respectively.

Neither a layperson nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the competent 
medical evidence does not establish the presence of the 
claimed disabilities until many years after service, and 
there is no competent and probative evidence that would 
otherwise relate the veteran's disabilities to service.

For veterans who serve for 90 days or more, service 
connection for certain disabilities may be established based 
on a legal presumption by showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active military 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).  There is no relevant evidence dated 
in the immediate years after service, let alone evidence 
establishing the disabilities manifested to a compensable 
degree.  Again, the medical evidence does not establish the 
presence of the claimed disabilities until many years after 
service. Because it has been established the veteran was not 
a POW, the legal presumption for diseases (such as peptic 
ulcer disease) specific as to former POWs is inapplicable 
here.

The preponderance of the evidence is against the veteran's 
claims. The evidence in this case is not so evenly balanced 
so as to allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Recognition of an additional period of service from November 
23, 1941, to September 30, 1943, is denied.

Entitlement to former prisoner-of-war status for VA purposes 
is denied.

Entitlement to service connection for beriberi is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a gastrointestinal 
disability, to include peptic ulcer disease, is denied.

Entitlement to service connection for pulmonary tuberculosis 
is denied.


REMAND

As noted above, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  
38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  With 
regard to the claim for an increased rating for scars, VA has 
not provided adequate notice to the veteran satisfying these 
criteria, and this should be done on remand.  Additionally, 
the regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002, and should be 
considered by the RO.  67 Fed. Reg. 49,590 (July 31, 2002).

The issue of entitlement to a TDIU is deferred pending the 
outcome of the inextricably intertwined issue of an increased 
rating for scars of the left hemithorax and buttocks.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, this case is REMANDED for the following actions:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim for an increased rating for scars of 
the left hemithorax and buttocks; (2) the 
information and evidence that VA will seek 
to obtain on his behalf; (3) the 
information or evidence that he is 
expected to provide; and (4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.  A 
copy of this notification must be 
associated with the claims folder.  

2.  Readjudicate the claims on appeal, 
with application of all appropriate laws 
and regulations, including the revised 
skins regulations, and consideration of 
any additional information obtained as a 
result of this remand.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  If the decisions 
remain adverse to the veteran, furnish him 
and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



